DETAILED ACTION
	Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, and 15 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 1, 2021 has been acknowledged and has been entered into the instant application file.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) along with an election of species in the reply filed on February 1, 2021 is acknowledged.  Claims 14 and 15 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the full scope of claim 1.
Priority
The claim to priority to EP 19177349.8 filed on May 29, 2019, 62/873,612 filed on July 12, 2019, and 62/816,726 filed on March 11, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statements filed on June 9, 2020, August 27, 2020, and February 1, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US PGPUB 2010/0160320) in view of Patani et al. (Chemical Reviews, 1996, 3147-3176).

    PNG
    media_image1.png
    228
    343
    media_image1.png
    Greyscale
, which corresponds to the claims where C1 is phenyl substituted by two R1 groups, each R1 is Rc, Rc is alkyl and haloalkyl, C2 is phenyl substituted by two R2 groups, R2 is halogen and Rf, Rf is alkyl, C3 is phenyl substituted by one R3 group, R3 is NRgRh, Rg is hydrogen, R8 is C5 cycloalkyl, X is hydrogen, and R8 is hydrogen.  See Figure 1, sheet 19 of 23.  Fan et al. teach the compound in buffered water to comprise a pharmaceutical composition with a pharmaceutically acceptable carrier.  See paragraph 190, pages 27-28.
Fan et al. do not teach where R8 is other than hydrogen, such as fluorine or methyl.
Patani et al. teach that the replacement of hydrogen with fluorine is one of the most common bioisosteric replacements.  See Section II. A. 1, pages 3149-3150.  Additionally, in the pharmaceutical arts, derivatives that differ only by a hydrogen atom being replaced by a methyl group have been found to be obvious variants in the courts.  One example is the decision on In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137).  
The person of ordinary skill in the art would be motivated to combine the teachings of Fan et al. and Patani et al. to arrive at the instantly claimed invention as the simple replacement of an available hydrogen for fluorine or methyl would be expected to generate a compound with the same utility and comparable, if not improved, activity.  As the replacement of hydrogen for fluorine or methyl is common as shown by Patani et al. and the In re Wood, Whittaker, Stirling, and Ohta decision, there would also be a reasonable expectation of success.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 2, 4, 6, 7, 9, and 12 are rejected.  Claim 11 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626